Territory of Michigan supreme court — ss:
The United States of America to the Sheriff of the County of St. Clair. Greeting.—
Because, in the record and proceedings, and also in the giving of Judgment, in a plaint which was in our County Court, in and for your County of St. Clair, before the Cheif Justice, and associate Justices of said Court, on an indictment against Andrew H Westbrook, for Larceny, preferred by the Grand Jurors of the United States, in and for the body of the said County, at the February Term of said Court, in the Year, one thousand eight hundred and twenty three. It is said manifest Error hath inter-veened, in the record and proceedings, We have lately caused to be brought before our Judges of our Supreme Court, in and for the Territory of Michigan for certain causes in Error; And the said United States have duly assigned Errors of record upon the judgment aforesaid; And we being willing that the errors if any there be, should in due manner be corrected, and full and speedy justice done in the matter aforesaid. We command *716you, that you make known to the said Andrew H Westbrook, that he be before our said Judges, of our said Supreme Court aforesaid at the Council House in the City of Detroit, on Monday the sixth day of October next, to hear the record and proceedings aforesaid, if it shall seem expedient to the said United States, and further to do and receive, what our Supreme Court aforesaid shall consider of the said Andrew H Westbrook in this behalf; and have you then there this writ.
Witness Augustus B Woodward, presiding Judge of the Supreme Court for the Territory of Michigan at Detroit the twenty sixth day of September in the Year of our-Lord one thousand eight hundred and twenty three.
Jeremiah V R Ten Eyck
Dy Clerk